372 F.2d 93
Fernando DAVILA, Appellant,v.S.S. VERCHARMIAN, her engines, etc., in rem, and Vergottis Ltd., as owner, in personam, Appellees.
No. 10717.
United States Court of Appeals Fourth Circuit.
Argued January 13, 1967.
Decided February 2, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Chief District Judge.
James L. Sanderlin, Norfolk, Va. (Kelsey & Rabinowitz, Norfolk, Va., on brief), for appellant.
Charles F. Tucker, Norfolk, Va. (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellees.
Before BOREMAN and BRYAN, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
By libel in the District Court, crewman Fernando Davila sought damages of his ship, the SS Vercharmian, her owner and agent to recover damages for injuries suffered on July 26, 1960 when he inadvertently stepped into a forecastle hatch while at sea en route Hampton Roads, Virginia. Recovery is predicated on charges of unseaworthiness of the Vercharmian and, particularly, of her boatswain's negligence in not warning Davila that the hatch was open. Also included were claims for maintenance and statutory penalties for "waiting time" — delay in payment of wages. 46 U.S.C. §§ 596, 597.


2
The admiralty judge denied all the claims and dismissed the libel. From his determination of no unseaworthiness or negligence, with refusal of damages, Davila appeals. We affirm on the findings and conclusions stated and filed by the District Judge. Davila v. SS Vercharmian, 247 F. Supp. 617 (1965).


3
Affirmed.